Title: From Thomas Jefferson to George Wythe, 14 March 1791
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Philadelphia Mar. 14. 1791.

I am really ashamed to be so late in acknowleging the reciept of your favor of Jan. 10. which came to hand the 2d. of February. But during the session of Congress the throng of business was such as to oblige me to suspend all my private correspondence. Their recess now enables me to resume them.
  I think the allusion to the story of Sisamnes in Mr. West’s design is a happy one: and, were it not presumption for me  to judge him, I should suppose that parties pleading before a judge must animate the scene greatly. Usage seems to justify the naming the state on the exergon, tho the emblems are, as they should be, so peculiar as to explain the country to which the design belongs, to those acquainted with it. But your seal may go to those who know nothing but the name of the country. The term ‘commonwealth’ distinguishing the stile of the three great members of our union (Massachusets, Pennsylvania, and Virginia) from that of the smaller ones, which call themselves ‘states,’ it may not be amiss to change the word ‘state’ into ‘commonwealth’ in the exergon.—I have enquired into the shops of mathematical instruments here: they are but two, very illy furnished, and very dear. They ask a clear profit of 50. percent on their articles purchased in London. And as you may get them thence within two months as soon as from hence, I presume you will prefer it. Should you think otherwise I offer my services to execute your commission which it will give me pleasure to do. Supposing that a glance of the eye over some of the tables of the inclosed report may give you a moment’s amusement, I inclose you one, together with a corrected sheet of that on weights and measures. I am with the most cordial esteem & respect Dear Sir Your friend & servt,

Th: Jefferson

